DETAILED ACTION
Claims 1-20 are allowed in this Office Action.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The Examiner has considered applicant’s arguments made in the appeal brief (pages 12-17) filed on 02/02/2022, regarding the features of claims 1, 11, and 16 the claimed features. The claims feature “monitoring access to a plurality of rows in a database partition, a first portion of the plurality of rows stored in a persistent page store and a second portion of the plurality of rows stored in an in memory row store, the monitoring comprising monitoring workload on the plurality of rows in the database partition, the access comprising execution of one or more of an insert operation, a select operation, an update operation, and a delete operation; determining, based on the monitoring, workload parameters comprising a first access frequency of the second portion of the plurality of rows stored in the in memory row store, a growth rate of the second portion of the plurality of rows stored in the in memory row store, and an indication of contention for the persistent page store; selecting, based on the workload parameters, a location for performing a database operation on the database partition, the location comprising the persistent page store or the in memory row store;2Application No.: 15/908,725Docket No.: 54874-276001US/170426US01Amendment dated March 17, 2021 Non-Final Office Action dated December 18, 2020performing, within the selected location, the database operation on the database partition; and in response to determining, based on the workload parameters, that the first access frequency of the second portion of the plurality of rows stored in the in memory row store is less than a first threshold frequency, packing the second portion of the plurality of rows from the in memory row store to the persistent page store, and removing the second portion of the plurality of rows from the in memory row store” , and in conjunction with other elements of the independent claims would not found anticipated or obvious over the prior art made of record.
The prior art, Bhattacharjee, B (PGPUB number 20150074041) directed to applying data record changes from a faster storage medium to a slower storage medium using data query rewriting is provided. In response to receiving a data query corresponding to a particular data record, it is determined whether the data query is one of a transactional data query or an analytical data query. In response to determining that the data query is a transactional data query, the transactional data query is rewritten to apply transactional delta changes to the particular data record on a storage-class memory of a computer. In response to determining that the data query is an analytical data query, the analytical data query is rewritten to select and reconcile each data record corresponding to the particular data record stored on the storage-class memory with the particular data record stored on a persistent data storage device of the computer. The system also looks at the condition or workload of the databases for example by pushing data from delta change data store  to stable data store at the expiration of a predetermined time interval, when a number of data records stored within delta change data store exceeds a predetermined threshold number of data records, or when a predefined event occurs, for example.
The prior art, Fuller, A (US Patent 9600501) directed to a system comprising a first database and second database wherein a first request for data based on first data-retrieval criteria is sent to a first database which operates in accordance with first database processing capabilities. The server system generates a second database from the first set of data selectively retrieved from the first database. The second database has an associated schema and operates in accordance with second database processing capabilities different from the first database processing capabilities. Also, an approach of proactive database generation is generated and useful for generating a second database at Interface Datastore for commonly or frequently received queries wherein second database is generated from entities and optionally information about the database schema retrieved from First Database. The second database acts as a cache or an in-memory database wherein the second database is incapable of storing data in excess of a predefined size limit; and the first database processing capabilities are database processing capabilities that enable the first database to perform data operations against a set of data having a size greater than the predefined size limit.
The prior art, Kumarasamy, P (US Patent 9275086) directed to data replication between databases wherein a database can be efficiently replicated to a remote site for use in the event of a disaster or other data loss incident at the primary site. Or the database can be replicated to another computing device within the same site, such as to a higher performance machine in the event that a storage manager host device can no longer service the needs of a growing information management system.
The prior art, Flower, J (US Patent 9256542) directed to data transfer logic defined to enable block level data transfer between the storage controller and multiple types of storage media within a storage volume. The system is able to perform an operation to initiate the SSD management. The method proceeds with a decision operation to determine whether the auxiliary metadata for the data blocks stored in a given portion of the SSD satisfies SSD-to-HDD migration criteria. In one embodiment, migration criteria may include a specification that data blocks having an access counter value less than a specified threshold value be transferred from the SSD to the HDD, so as to free space on the SSD for more frequently accessed data blocks.
The resulting of combining references would still fail to disclose the above limitations. After a further search and a thorough examination of the present application and in light of the prior arts made of record, claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.”










CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cao Vuong whose telephone number is (571)272-1812.  The examiner can normally be reached on Mon - Fri 7:00-3:30 EST.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALFORD W KINDRED/           Supervisory Patent Examiner, Art Unit 2153                                                                                                                                                                                             
/C.D.V./Examiner, Art Unit 2153